Title: Thomas Jefferson: Notes on Conversation with Coffin re. University of Virginia Faculty, ca. 1820, 1820
From: Jefferson, Thomas
To: 


            
            
              
              
          Mr Coffin. conversns with himBowditch at the head of some Insurance, has 5000D. a year. refused pressing invitations to a professorships at CambridgeNulty, Irish. entirely self-taught. really great in Math. & astronomy. has talent of communicn remarkably. very warm temperedAudrain. Irish. great as mathemnIvory. Scotch. Professor Mathem. Woolwich. equal to French. has solved the problem of the 3. bodies Cambridge celebrated for mathematic Etc. have adopted French methods.Oxford. for classics onlyDr Parr is living.Dug. Stewart retired from the Univty of EdinbgLa Place’s Fonctions analytiques has made the doctrine of Fluxions quite simpleMcIntosh. laziest man in the world. will never finish his history, his booksellers have already advanced 7000.£ despair of the bookCambridge.MathematicsNatural philosophyNatural historyOxfordAntient languagesEdinburg.Anatomy and Medecine.London.Modern languages. Blaettermann.